FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2020

                                     No. 04-20-00083-CV

                                  Perla Ines GUTIERREZ,
                                          Appellant
                                              v.
                                 Ruben Oscar GUTIERREZ,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLA000140-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
        Appellant’s brief was originally due August 10, 2020. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to September 9, 2020.
On September 3, 2020 appellant filed a motion requesting an additional extension of time to file
the brief until October 9, 2020, for a total extension of 60 days, and we granted appellant’s
motion.

       On September 29, 2020, appellant filed a third motion for extension of time requesting an
additional 30 days to file the brief, for a total extension of 90 days. After consideration, we
GRANT the motion and ORDER appellant to file her brief by November 9, 2020. Counsel is
advised that no further extensions of time will be granted absent extraordinary
circumstances.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court